 
 
I 
111th CONGRESS 2d Session 
H. R. 4923 
IN THE HOUSE OF REPRESENTATIVES 
 
March 24, 2010 
Mr. Heinrich introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To amend title 10, United States Code, to extend TRICARE coverage to certain dependents under the age of 26. 
 
 
1.Short titleThis Act may be cited as the TRICARE Dependent Coverage Extension Act.   
2.Extension of dependent coverage under TRICARE 
(a)Dependent coverage 
(1)In generalChapter 55 of title 10, United States Code, is amended by adding at the end the following new section: 
 
1110b.TRICARE program: Extension of dependent coverage 
(a)In generalIn accordance with subsection (c), an individual described in subsection (b) shall be deemed to be a dependent (as described in section 1072(2)(D) of this title) for purposes of TRICARE coverage. 
(b)Individual describedAn individual described in this subsection is an individual who— 
(1)with respect to a member or former member of a uniformed service, is— 
(A)a child who has not attained the age of 26 and is not eligible to enroll in an eligible employer-sponsored plan (as defined in section 5000A(f)(2) of the Internal Revenue Code of 1986); or 
(B)a person who— 
(i)is placed in the legal custody of the member or former member as a result of an order of a court of competent jurisdiction in the United States (or possession of the United States) for a period of at least 12 consecutive months; 
(ii)has not attained the age of 26; 
(iii)is not eligible to enroll in an eligible employer-sponsored plan (as defined in section 5000A(f)(2) of the Internal Revenue Code of 1986); 
(iv)resides with the member or former member unless separated by the necessity of military service or to receive institutional care as a result of disability or incapacitation or under such other circumstances as the administering Secretary may by regulation prescribe; 
(v)is not otherwise a dependent of a member or a former member under any subparagraph of section 1072(2) of this title; and 
(vi)is not the child of a dependent who is described in subparagraph (D) or (I) of section 1072(2) and is a covered beneficiary; and  
(2)meets other criteria specified in regulations prescribed by the Secretary.  
(c)Premium 
(1)The Secretary shall prescribe by regulation a premium for TRICARE coverage provided pursuant to this section to an individual described in subsection (b). 
(2)The monthly amount of the premium in effect for a month for TRICARE coverage pursuant to this section shall be an amount not to exceed the cost of coverage that the Secretary determines on an appropriate actuarial basis. 
(3)The Secretary shall prescribe the requirements and procedures applicable to the payment of premiums under this subsection. 
(4)Amounts collected as premiums under this paragraph shall be credited to the appropriation available for the Defense Health Program Account under section 1100 of this title, shall be merged with sums in such Account that are available for the fiscal year in which collected, and shall be available under subsection (b) of such section for such fiscal year. 
(d)TRICARE coverage definedFor purposes of this section, the term TRICARE coverage means health care to which a dependent described in section 1072(2)(D) of this title is entitled under section 1076d, 1076e, 1079, 1086, or 1097.. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1110a the following new item: 
 
 
1110b. TRICARE program: Extension of dependent coverage.. 
(b)Conforming amendmentParagraph (1) of section 1086(c) of title 10, United States Code, is amended by inserting after of this title the following: (or an individual described in section 1110b(b) who meets the requirements for a dependent under paragraph (1) or (2) of such section 1076(b)). 
(c)Effective dateThe amendments made by this section shall take effect on October 1, 2010. 
 
